Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 11, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices
  140945(65)

  KEVIN KROHN,
           Plaintiff-Appellant,
                                                                     SC: 140945
  v                                                                  COA: 283862
                                                                     Lenawee CC: 06-002176-NF
  HOME-OWNERS INSURANCE COMPANY,
             Defendant-Appellee.
  _______________________________________


        On order of the Chief Justice, the motion to adjourn the oral argument and
  submission of this case to the April, 2011 session is considered and it is granted.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 11, 2011                   _________________________________________
                                                                                Clerk